EXAMINERS’ COMMENT
This correction to the Notice of Allowability is provided to correct a reference indicated in the PTO/SB/08a filed June 20, 2021.  The reference US2013/0222084 was correctly identified by publication number, but incorrectly listed the publication date and inventor name.  The information has now been corrected in the annotated PTO/SB/08a attached hereto.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        









Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992